EXHIBIT 99.1 RADA Electronic Industries Announces Full Year 2011 Results Netanya, Israel, March 29, 2012 – RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today its financial results for the year ended December 31, 2011. Full Year 2011 Results Revenues totaled $19.4 million, a 29% decrease when compared with $27.5 million in 2010. Gross profittotaled $5.6 million, a 24% decrease when comparedwith $7.4 million for 2010. Operating Expenses totaled 6,646 a 21% increase when compared with 5,477 million in 2010. Operating loss totaled $1 million compared with operating income of $ 1.9 million in2010. As a result, the Company reporteda net loss of $1.5 million or $0.17 per share for the year 2011, compared with net profit of $0.7 million or $0.08 per share, for the comparable period in 2010. Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “We experienced a reduction in sales due to the inability to collect interim payments in two major programs during the last quarter which resulted ina significant decrease in our revenues in the second half of 2011 and have affected our year-end results. These delays are not related to RADA’s performance. We expect both these programs will resume during the first six months of 2012. During the year the Company also increased spending on research and development. We continue to invest in our future.Spending on research and development increased to $2.5 million in 2011, a 115% increase from $1.2 million in 2010.We expect that our R&D efforts in 2012 will be at the same level as in 2011. We are continuing to pursue large opportunities in our traditional avionics market as well as in the navigation and radar product markets, which we expect to become major growth drivers for the Company in the future.” To arrange a call with management to discuss the results, please reach out to our Investor Relations contact, below. About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor. The Company specializes in the development, production and sales of Data Recording and Management Systems (Digital Video & Data recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Tactical Radars for Force and Border Protection Solutions. Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data ASSETS December 31, 2011 December 31, 2010 Audited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $7and $ 78 at December 31, 2011 and at December 31, 2010 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net Goodwill Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans $ $ Trade payables Convertible note from a shareholder, net - Other accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts - Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Convertible note from a shareholder, net - Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at September 30, 2011 and December 31, 2010; Issued and outstanding: 8,918,647 and 8,868,857 at December 31, 2011 and at December31, 2010 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA Electronic Industries shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Year ended December 31, Revenues: Products $ $ $ Services Cost of revenues: Products Services Gross profit Operating costs and expenses: Research and development, net Marketing and selling General and administrative Total operating costs and expenses Operating profit (loss) ) Financial expenses, net Net income (loss) ) Less: Attributable to non-controlling interest (7 ) ) ) Net income (loss) attributable to RADA Electronic Industries' shareholders $ ) $ $ Net income (loss) per share attributable to RADA Electronic Industries' shareholders: Basic and diluted net income (loss) per Ordinary share $ ) $ $ Weighted average number of Ordinary shares used for computing basic and diluted net income (loss) per share
